                                                               1   STEVEN A. GIBSON, ESQ.
                                                                   Nevada Bar No. 6656
                                                               2   sgibson@gibsonlowry.com
                                                                   JODI DONETTA LOWRY, ESQ.
                                                               3   Nevada Bar No. 7798
                                                                   jlowry@gibsonlowry.com
                                                               4
                                                                                 GIBSON LOWRY LLP
                                                               5              7495 West Azure Drive, Suite 233
                                                                                  Las Vegas, Nevada 89130
                                                               6                  Telephone 702.541.7888
                                                                                   Facsimile 702.541.7899
                                                               7
                                                                   Attorneys for Plaintiff
                                                               8
                                                                                                UNITED STATES DISTRICT COURT
                                                               9
                                                                                                          DISTRICT OF NEVADA
                                                              10
                                                                   LAS VEGAS SKYDIVING ADVENTURES                     Case No.: 2:18-cv-2342-APG-VCF
                                                              11   LLC, a Nevada limited-liability company,
                                                              12                                                      STIPULATION AND (PROPOSED)
                                                                                             Plaintiff,
                                                                                                                      ORDER
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13         v.
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                              14                                                      (Second Extension)
                           Las Vegas, Nevada 89130




                                                                   GROUPON, INC., a Delaware corporation,
                                                              15                             Defendant.
                                                              16

                                                              17          Plaintiff Las Vegas Skydiving Adventures LLC (“Plaintiff” or “LV Skydiving”), and

                                                              18   Defendant Groupon, Inc (“Groupon”), by and through their respective counsel of record hereby

                                                              19   stipulate and agree to extend the deadlines for LV Skydiving’s Response to Defendant’s Motion

                                                              20   to Dismiss (ECF No. 9, filed January 15, 2019) from Friday, March 1, 2019 to Monday, March

                                                              21   4, 2019, and for Groupon’s Reply to that Response from Friday, March 15, 2019 to Monday,

                                                              22   March 18, 2019, respectively. This second, very brief, reciprocal extension of time extending

                                                              23   dates from Friday to the immediately following Monday is sought based on Defendant’s

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                                  1
                                                               1   undersigned counsel’s professional courtesy due to personal exigency on the part of Plaintiff’s

                                                               2   undersigned counsel.

                                                               3

                                                               4    DATED this 1st day of March, 2019.                 DATED this 1st day of March, 2019.

                                                               5    GIBSON LOWRY, LLP                                  GREENBERG TRAURIG, LLP

                                                               6    /s/ J.D. Lowry, Esq.                               /s/ Tyler Andrews, Esq.
                                                                    STEVEN A. GIBSON                                   MARK E. FERRARIO
                                                               7    Nevada Bar No. 6656                                Nevada Bar No. 1625
                                                                    JODI DONETTA LOWRY                                 10845 Griffith Peak Drive, Suite 600
                                                               8    Nevada Bar No. 7798                                Las Vegas, NV 89135
                                                                    7495 West Azure Drive, Suite 233                   TYLER ANDREWS
                                                               9    Las Vegas, NV 89130                                Nevada Bar No. 9499
                                                                                                                       3161 Michelson Drive, Suite 1000
                                                              10    Counsel for Plaintiff Las Vegas Skydiving          Irvine, CA 92612-4410
                                                                    Adventures, LLC
                                                              11                                                       Counsel for Defendant Groupon, Inc.

                                                              12
                   Main (702) 541-7888 • Fax (702) 541-7899




                                                              13
                      7495 West Azure Drive, Suite 233
GIBSON LOWRY LLP




                                                                                                                IT IS SO ORDERED.
                                                              14                                                UNITED STATES MAGISTRATE JUDGE
                           Las Vegas, Nevada 89130




                                                              15

                                                              16

                                                              17                                                UNITED STATES DISTRICT JUDGE
                                                                                                                Dated: March 4 2019.
                                                              18

                                                              19                                                DATED:          _____________________

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                                   2
